Winslow, J.
In this case the district board in June entered into a contract in due form with a qualified teacher to téach the school for the next school year, which did not begin until after the annual district meeting in July; and the district meeting assumed to cancel the contract, and the question is whether it had that power.
Our statute (sec. 438, Stats. 1898) provides, in general terms:
“The board shall contract with qualified teachers, specify in the contract the wages per week, month or year to be paid, and when completed file the contract, with a copy of the certificate of the teacher so employed attached thereto, with the clerk.”
Sec. 430 of the same statutes also provides that the voters at the annual school district meeting shall have power “to determine the length of time a school shall be taught in their district the then ensuing year, which shall not be less than six months, and whether such school shall be taught by a male or female teacher,, or both, and whether the school money to which the district shall be entitled from the school fund income and from the town, shall be applied to the support of the summer or winter school or a certain portion to each, but. if such matters shall not be determined at the annual meeting, the district board shall determine the same.”
The appellant contends that these provisions clearly indicate that the legislative intent was to limit the powers of the district board in making contracts with teachers to the current year, or at least to limit the board to contracts commencing during the current year, and that they have no power, as *297against the will of the voters, expressed at the annual meeting, to make a contract which is not to begin until the next school year. The powers given to the' voters at the annual school meeting tend quite strongly to sustain this contention, and, were the question a new one in this court, we should experience considerable difficulty in avoiding the conclusion. The question is not a new one, however. In Webster v. School Dist. No. 4, 16 Wis. 316, the same question was presented, under statutes substantially the same as those above cited; and it was held that the power of the board to contract was general, in the absence of an inconsistent determination of the voters at the last annual meeting, and subject to their power at the next (or of the new board) to determine with respect to _ the length of time a school should be taught, whether by a male or female teacher, or both, and the application of the school moneys. In that case it was, in effect, decided that such a contract was valid and binding unless the voters at the annual meeting, or the new board in case of neglect of the voters, give contrary directions upon the special subjects prescribed by the statute, to wit, the sex of the teacher, the length of the school year, and the application of the school moneys. The fact that in that case the contract was partly performed during the current school year, and expended into the next school year about a month, makes no difference with the principle. This decision was made more than forty years ago, and has doubtless been frequently acted on since that time. The legislature has not seen fit to materially change the statute during that time, and has apparently acquiesced in the construction so given to it by the court. Under the circumstances, we do not feel that it should now be overruled. It is a persuasive case for the application of the rule of stare decisis.
By the Court. — Judgment affirmed.